Title: John Adams to Abigail Adams, 25 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 25. 1777
     
     At half past four this Morning, I mounted my Horse, and took a ride, in a Road that was new to me. I went to Kensington, and then to Point No Point, by Land, the Place where I went, once before, with a large Company in the Rowe Gallies, by Water. That Frolic was almost two Years ago. I gave you a Relation of it, in the Time, I suppose. The Road to Point No Point lies along the River Delaware, in fair Sight of it, and its opposite shore. For near four Miles the Road is as strait as the Streets of Philadelphia. On each Side, are beautifull Rowes of Trees, Buttonwoods, Oaks, Walnutts, Cherries and Willows, especially down towards the Banks of the River. The Meadows, Pastures, and Grass Plotts, are as Green as Leeks. There are many Fruit Trees and fine orchards, set with the nicest Regularity. But the Fields of Grain, the Rye, and Wheat, exceed all Description. These Fields are all sown in Ridges; and the Furrough between each Couple of Ridges, is as plainly to be seen, as if a swarth had been mown along. Yet it is no wider than a Plough share, and it is as strait as an Arrow. It looks as if the Sower had gone along the Furrough with his Spectacles to pick up every grain that should accidentally fall into it.
     The Corn is just coming out of the Ground. The Furroughs struck out for the Hills to be planted in, are each Way, as straight as mathematical right Lines; and the Squares between every four Hills, as exact as they could be done by Plumb and Line, or Scale and Compass.
     I am ashamed of our Farmers. They are a lazy, ignorant sett, in Husbandry, I mean—For they know infinitely more of every Thing else, than these. But after all the Native Face of our Country, diversified as it is, with Hill and Dale, Sea and Land, is to me more agreable than this enchanting artificial scaene.
     
     May 27.
     The Post brought me yours of May 6th. and 9th.
     You express Apprehensions that We may be driven from this City. We have No such Apprehensions here. Howe is unable to do any Thing but by Stealth. Washington is strong enough to keep Howe, where he is.
     How could it happen that you should have £5 of counterfeit New Hampshire Money? Cant you recollect who you had it of? Let me intreat you not to take a shilling of any but continental Money, or Massachusetts—and be very carefull of that. There is a Counterfeit Continental Bill abroad sent out of New York but it will deceive none but Fools, for it is Copper Plate—easily detected, miserably done.
    